Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 1 of 39 PageID 5627

AFFIDAVIT
STATE OF FLORIDA )
COUNTY OF HENDRY )

BEFORE ME, the undersigned authority, personally appeared Sgt. Joshua Woods, who,
being first duly sworn, states the following:

1, [am over 18 years of age and am providing this statement voluntarily based upon
my personal knowledge.

2. I am currently employed as a Sergeant in the Criminal Investigations Division
(“CID”) for the Hendry County Sheriff's Office.

3. In the fall of 2015, I was the West District Road Patrol Lieutenant. As lieutenant,
Vernon Speak was a subordinate deputy within my chain of command. Speak reported to then
Sgt. Shawn Reed, and Sgt. Reed reported to me.

4. In September of 2015, I Jearned that Speak was invalved as the primary patrol
deputy in an alleged hit and run. I was not involved in the incident nor was I present on-scene.

5, I do not recall how I learned of the incident but, as Speak’s supervising lieutenant,
I would have reviewed Speak’s report. I also recall speaking with Speak about his investigation
after he prepared his report. During my conversations with Speak, he expressed to me that he
was upset because Sheriff Whidden had instructed him not to arrest the driver.

6. After speaking with Speak, I spoke with Sheriff Whidden. During my
conversation with Sheriff Whidden, he expressed that Speak did not have probable cause to
arrest the driver and appeared upset at how Speak had handled the incident. I] never asked Sheriff

Whidden why he was upset, but I believed it related to Speak’s insistence that he had probable

cause to arrest the driver.

HCSO/SPEAK
DEF002726
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 2 of 39 PagelD 5628

7, During my conversation with the Sheriff, I offered my assistance since Speak was
one of my subordinates. Sheriff Whidden declined and stated he would handle it.

8, Shortly thereafter, I spoke with Chief Nelson in his office and expressed my belief
that the case should be sent to the State Attorney’s Office for review. At the time, Chief Nelson
told me that the sheriff did not feel like it needed to go to the State Attorney’s Office due to a
lack of probable cause and told me to close the case.

9, Though I had no personal knowledge of the case, based on my conversations with
Speak and my review of his report, I believed there was sufficient probable cause and thus did
not feel comfortable closing the case out on that basis. However, I did believe the case was weak
on the requisite element of intent and thus chose to close the case under a “beyond reasonable
doubt standard” from Florida’s pattern jury instructions.

10. A few days later, I received a call from the State Attorney’s Office asking about
the report. After speaking with Chief Nelson, I instructed our records division to send the report
to the State Attorney’s Office at Chief Nelson’s direction.

11. It is my understanding that the State Attorney’s Office declined to prosecute. I
never spoken with the State Attorney’s Office in regards to the case and thus have no personal
knowledge as to why they declined to prosecute. Their decision did not surprise me based upon
the weak nature of the case.

12. On November 8, 2016, I testified under subpoena from the Florida Department of
Law Enforcement during the FDLE’s investigation into Sheriff Whidden’s involvement with the
alleged hit and run case. A true and correct copy of my sworn testimony is attached as Exhibit 1.

13. _I have not experienced retaliation based upon my testimony or my supplemental

report to the alleged hit and run incident. J have never been subject to retaliation during my

HCSO/SPEAK
DEF002727
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 3 of 39 PageID 5629

employment at the Sheriffs Office and have no personal knowledge of anyone else being subject
to retaliatory treatment, including Speak.

14. Though Speak frequently referred to himself as a whistleblower during his
employment, I have never heard Sheriff Whidden, Chief Nelson, or any member of command
staff (lieutenant and above) refer to Speak as a “whistleblower” or speak negatively about Speak.

1S. During my employment at the Sheriff’s Office, I have never witnessed Speak be
targeted for discipline or mistreatment by the Sheriff's Office. I have never heard Sheriff
Whidden, Chief Nelson, or Lt. Ben Rowe make any statements which would suggest that Speak
was a target for disciplinary action.

16. After the election, the alleged hit and run incident and the Sheriffs involvement
in the case was not a frequent topic of discussion at the Sheriff's Office. I never heard Sheriff
Whidden, Chief Nelson, or any member of command staff speak about the pending FDLE
investigation. The only person who ever discussed it that I can specifically remember is Speak
himself.

17. [have no personal knowledge of any internal affairs investigation that Speak was
subject to during his employment. I have no personal knowledge of the reasons for his dismissal
and have never spoken with Sheriff Whidden, Chief Nelson, Lt. Rowe, or any other member of
command staff regarding the same.

18. | While I considered Speak to be a good detective, I found him to be a toxic
individual who frequently tried to involve other deputies in matters personal to him. The gossip
amongst other deputies was that he often created issues over minor occurrences in the workplace.
As a result, I have heard Speak referred to as the “memo man” by other deputies. ] never heard

anyone above the rank of sergeant refer to him by that name.

HCSO/SPEAK
DEF002728
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 4 of 39 PagelD 5630

I have read the foregoing and it is true and correct to the best of my knowledge.

DATED THIS [day of March, 2020.

wv) 7

f | 4F 4; /
ff f tf /

(hh MLL

 

‘Sg. Joshua Woods !

Sworn to and subscribed before me this day of March, 2020.
sont h LISA A. JONES

(x AD MOYWA {Nad Commission #06 183948

Si ghature’ of/Nota ry? ublic - State of Florida "apes ae ee
Lise S6ned

Print, Type, or Stamp Commissioned Name of Notary Public

Personally Known OR Produced Identification / _

Type of Identification Produced ke Dy Lac and who did

take an oath. W 320-428 -85- S80 0
EXP: 10 /20)/ 2026

HCSO/SPEAK
DEF002729
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 5 of 39 PageID 5631

1

1 (INTERVIEW OF JOSH WOODS, #EI-14-0156, 11/08/16)

2

3 (The following may contain unintelligible or misunderstood
4 words due to the recording quality.)

5

6 JS = INSPECTOR JULIAN SALDANHA

7 JW = LIEUTENANT JOSH WOODS

8 DK = INSPECTOR DAMIEN KELLY

9

10 JS: You're on. Today's date's November gt?| 2016. The
11 time now is approximately 1l a.m. Location of the
12 interview is at Fort Myers Regional Operations

13 Center. The address is 4700 Terminal Drive, Fort

14 Myers, Florida. I am Inspector Julian Saldanha of
15 the Office of Executive Investigations. I will be
16 questioning Lieutenant Josh Woods as a witness in an
17 official FDLE investigation: case number EI-14-0156.
18 And I am the inspector in charge of this

19 investigation. This investigation concerns possible
20 misconduct on the part of Hendry County Sheriff
21 Steve Whidden, W-H-I-D-D-E-N. Also present for this
22 interview is Inspector Damien Kelly.
23
24 Prior to beginning this interview you should be
25 aware of the following: this interview is being
26 recorded. As a sworn law enforcement officer I am
27 empowered to administer oaths and take statements.
28 In a moment I'll be taking a sworn statement from
29 you. You will be under oath, and if you knowingly
30 provide false statements, you can be criminally
31 charged with perjury. Do you understand each of the
32 items I have just informed you of?
33
34 JW: I understand.
35
36 JS Okay. Please raise your right hand. Let the record
37 reflect that Lieutenant Woods has raised his right
38 hand. Do you solemnly swear or affirm that the
39 information you're about to give today is the truth,
40 the whole truth and nothing but the truth, so help
41 you God?
42
43 JW: I do.
44
45 JS: Okay. Please state your name and the last four EXHIBIT
46 digits of your Social Security number. y
47 3 i
48 JW: Joshua Woods; 5707.
49
50 JS: Okay. And the reason we're here is 'cause Damien

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK
DEF001719
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 6 of 39 PageID 5632

aAarArnoOPB WN EE

OPP FPF SP SSS BWWWWWWWWWWNYNNYNDHYNHNYNNNHPHERPEPEP PEEP HE
SO DMDANDOFWNHEHOMODMDAIAHDAUBWNEF DMO WDAIDRUBWNHERH TOO W+IBDRDRUOUABWNHH OW}

2

and I have been mandated to conduct an investigation
into allegations that Sheriff Whidden interfered
directly with an investigation, i.e. being a hit-
and-run accident that was investigated by Deputy --
then Deputy Vernon Speak. Now is Detective Vernon
Speak. Are you familiar with the case I'm talking
about?

JW: I am.

JS: Okay. Take us from the beginning, how you became
involved, what role you played. And as -- as you go
on, I'm probably gonna let you continue the whole
way through, and then when I see a break I'll pause
you, and then Damien and I will bring you back a
little bit --

JW: Okay.

JS: -- and ask you questions to fill in some blanks.

And then we'll continue with the story.

JW: Okay. Um, as far as -- as far as dates go -- I
mean, other than the -- you know, the date of the
incident as far as I'm gonna talk about some
conversation stuff, I don't know the exact dates of
certain conversations.

JS: Okay.

JW: Um, but, um, I -- I -- I became aware as the, um --
I'm -- at the time I was, and still am the -- the
district lieutenant for Road Patrol.

JS: Actually, stop you for a second. Just one second.
There's a whole part that I missed.

JW: Okay.

JS: Actually it's just four questions. So we pause now
at you were Road Patrol supervisor.

JW: Yes, sir.

JS: Okay. Stopping for minute, let's go back to the
preamble that I was reading earlier. It says, "What
is your place of employment?"

JW: Hendry County Sheriff's Office.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001720
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 7 of 39 PageID 5633

AAD UO ABWND FE

OF FPF KF HRS RPS BPWWWWWWWWWWNDHYNYDNYNYNYNNYNNFPPRPRPRP RPP RPP
OV AANDOBWNYE OW AAINHDOPBPWNF OW MOAINDUBWNHEFRH DOO WATHAUBWNHROW

3

JS: How long have you been there?

JW: Thirteen years.

JS: In what capacity?

JW: I am currently the, uh, West District Road Patrol
lieutenant.

JS: Lieutenant. That's a supervisor position?

JW: Yes.

JS: Okay. I needed to get that on the record.

JW: Okay.

JS: Okay. Now, continue, please. And again, I
apologize --

JW: That's okay.

JS: -- for cutting you off.

JW: No. No problem. Um, I became aware of it, um, as,
um, the -- the, uh, incident progressed. And I
don't remember who originally -- obviously I would -
- I would approve the report. But I became aware of
it before, um, I would've approved the report, and I
don't remember if it was from Vernon Speak's
sergeant at the time or if it was from Vernon Speak

JS: Uh-huh.

JW: -- um, who was upset that, um, Sheriff Whidden had
gotten involved in this -- in this investigation.

JS: Uh-huh.

JW: Um, they obviously came to me first. Um, so then I
-- I -- I went up to, um, the sheriff and the chief
deputy to inquire, um, the particulars of it.

JS: Uh-huh.

JW: Um, and that's when, um, the -- you know, the -- the
sheriff had told me that he had -- he had talked to
Speak about it and that he was -- and that he was
gonna -- he -- he was gonna take care of it. And --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEFO001721
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 8 of 39 PagelD 5634

OAArnN OW BWN FE

OF. REAR AR ABR WWWWWWWWWWNNNNYNNYNNNNPRPHE PEPE EEE
CUDIANDNTBWNHECOMDNAHUABA WHER DODIHAUBWNHKROWDTAUKRWNHEOW

4
and I offered to handle -- I offered to handle --

JS: Uh-huh.

JW: -- handle the incident and the case and, um, Sheriff
Whidden advised me that he -- he wanted to take care
of it.

JS: Wanted to take care of it. When you became aware
that Vernon Speak was upset about it, what -- what
was he saying?

JW: Um, he was -- he was saying that -- how, um -- um,
he had been doing this hit-and-run investigation and
he, um, conducted a traffic stop on a suspect. And
the -- the guy had said Miranda that -- that he, um
-- said, you know, in Miranda that he had -- he had
hit the, um -- that he had crashed. And, uh, while
he was on scene, the sheriff had -- had called him
and he had talked a phone call to sheriff. And, uh
-- and the sheriff, um, was basically telling him,
you know, not -- not to arrest him.

JS: Not to arrest him. That's what upset Vernon Speak?

JW: Yeah.

JS: Okay. When you went to the sheriff, and the
undersheriff -- you went -- you went to both or you
went to the sheriff? I wanna clarify that.

JW: I -- I believe I went to, um, the chief first.

JS: Uh-huh.

JW: Um --

JS: Chief deputy being --

JW: Kevin Nelson.

JS: -- Kevin Nelson?

JW: Yes, sir.

JS: Okay.

JW: Um, and I don't believe at the time he had the
particulars of the whole case. I don't -- I don't -
- I don't remember. I -- I remember talking to the

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001722
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 9 of 39 PagelD 5635

DANO PWDNYE

OFA BR PRR A A RB WWWWWWWWWWNDYNNNHNHNHNNNBPRPRPEPRPEP HPP PE
CODANDUTAWNHOWODAIADUABAWNHEHOODTHDHUBWNHEOWODATNWAUOBKWNHEOLW

sheriff in our conference room at the Sheriff's
Office. "Cause he had got -- I know the sheriff was
upset about something that Vernon Speak had put in
his report.

JS: Uh-huh.

JW: Um, I don't know if it was something relating to the
sheriff being involved or it was something. And I -
- I offered to, you know -- if -- I said, you know,
"Sheriff, I'll handle it," you know?

JS: Right.

JW: “Want me to handle it?" He said, "No, um, I'll --
T'll take care of it."

JS: Okay.

JW: Um, and I don't know exactly -- a couple days later
-- no, I'm sorry. It -- it was that same day, I
went into, um -- to Chief Nelson's office and I
says, you know, "Chief, I don't, um -- I don't know
the particulars of the case, but if this is the
sheriff's friend, you know, we should probably at
least send it to the State Attorney's Office --"

JS: Uh-huh.

JW: -- "so, you know -- so that it eliminates the bias
and the sheriff's out of it and we'll let the State
Attorney's Office make -- make that decision." Um,
Chief Nelson told me that the sheriff had said that
he didn't -- he didn't want it sent to the State --
the State Attorney's Office and, um -- and told me
to, um -- so -- and -- and said that -- that, uh, we
wasn't gonna send it to the State Attorney's Office.

JS: So the sheriff told him, We're not gonna send it to
the State Attorney's Office?

JW: Correct.

JS: That's what Nelson --

JW: That's what -- yeah.

JS: -- Chief Deputy Nelson told you.

JW: Nelson relayed to me. Yes, sir. Um, and then, um,

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001723
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 10 of 39 PagelD 5636

OortnuU PB WN HE

OPP A SPF HPP RSP SP BWWWWWWWWWWNNDNYDNYNYNNNNHNFPRPRPHRERP PRR HH
SCO WHAINDONBWNHRF DTM WAAINANAWNHKR CHM WAAIDUNOABWNFOWAAIDAUBWNF CW

Js:

JW:

JS:

JW:

JS:

JW:

JS:

JW:

JS:

JW:

Js:

I had returned back to -- to my office, and Speak
had -- had came in later on. I guess -- I don't
know if it was the same day or if it was the next
day. I don't remember. He -- he had came in and he
was basically, you know, "LT, you know, what do I
do, you know?"

Uh-huh.

Um, "You know, this has never happened to me before.
This is, you know -- the family needs justice," and
so on and so forth. And that's when I -- that's
when I instructed him, um -- at -- at the time I
said, you know, "The -- the sheriff -- the sheriff
is the sheriff. If the sheriff doesn't wanna, you
know, do anything with it, then we're not gonna do
anything with it."

But I said -- I said, "However, um, you need to make
sure that the traffic crash report was conducted and
the, you know -- the at fault vehicle and everything
is put in the crash report, then that way, you know,
the family at least has the crash report there so
the -- the family can go after civilly if they wish
to or however they wish to, uh -- to --"

Uh-huh.
-- "to do it." Um, and -- and I -- I instructed
Speak, I says, "You know, I would -- I would advise

you to, uh, tell the family to call the State
Attorney's Office every day --"

Uh-huh.

-- "you know, until they inquire to get the case."
Right.

Um, and then, uh -- and then he -- you know, we --
we had a conversation and I said -- I said, "You
know if, um, I -- I felt that the probable cause,
what was there."

Uh-huh.

Um, and that's what I told Speak. I said, "I wasn't
on scene --"

Uh-huh.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001724
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 11 of 39 PagelD 5637

DINO PF WNYE

OFA AR RAE SP AA BRWWWWWWWWWWNNNNNHNNNNNDHPHP EPP EEE PEE
COUMANDUABWNHFPDODAATHDOBWNHEHOWODIDUBWNHEOWOBDAIRDAUBWNHHEOW

JW:

JS:

JW:

JS:

JW:

JS:

JW:

JS:

JW:

JS:

JW:

-- "um, but I -- I -- from reading your -- your
narrative, I felt that -- that there was -- there
was probable cause." So we went back to, um -- and,
uh, we had some other conversations. Nothing of --
of -- of any importance, um, that I can remember.
Um, he left. Um, couple days later I got a phone
call at my office from I think it was Nicole Mirra,
the head of the -- our State Attorney's Office --

Uh-huh.

-- over -- over in LaBelle. I think it was her that
called from the State Attorney's Office, inquiring
about the, uh, report. And I told her, I says, “Let
me check on it. ‘Cause it was -- some people got
involved in it. Let me -- let me, uh -- let me --
let me check on it to see if it's okay if I -- if --
if I send it to you guys." So I called, um, Chief--
Chief Nelson and I says, "Hey, the State Attorney's
Office is here wanting the report. What do you want
me to do?"

Uh-huh.

And, um -- and he said, you know -- he said
basically, you know, "The sheriff doesn't, you know,
feel like it needs to go there, and it should, you
know -- it should probably be, uh -- be, uh, closed
out. Um, but go ahead and sent it -- send it."

Uh-huh.

So that's when I, um, contacted our Records Division
and gave 'em the case number. I said, “Hey, send
this to the State Attorney's Office for me. Um --"

Uh-huh.

-- "they're -- they're expecting this report." Un,
and that was the end of -- of that, um,
conversation. Now I know some of the stuff had came
-- and I don't know if our records ever sent it.

Uh-huh.

Um, from -- that was the end of my involvement as
far as how the State Attorney's Office got it. I
mean, I've heard stuff that the -- the -- the
family's attorney made aware of it. So I -- I'm not

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001725
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 12 of 39 PagelD 5638

Arran OS® WYN FE

Or PP HPF RSP SP RSP BPWWWWWWWWWWNNDNYNDNYNNHNMYNNHNFPHPRPRPHEPRP RP HEP HB
SU MWANHDOBWNHE DO WMDAINAUBWNHF OW DMAAIHUBWNHER CHW WAQHHRH UU BWNHEH OW

8
sure. Um, I -- I do know that later down the road
we got a warrant denial back from the State
Attorney's Office for that case.

JS: Right.

JW: Um, and then somewhere in between of me sending it
over there, um, had -- had a conversation with, um,
Chief Nelson. Uh, most of my -—- obviously he's my
direct supervisor so most of my conversations were
with him.

JS: Uh-huh.

JW: You know, from the sheriff, through him to me,
basically is how it works. Um, and, um, I -- I was
kind of inquiring on, "What are we doing with the
case, you know?" Um -- um, and, um, he said, "Well,
you know, the -- the sheriff didn't, you know --
didn't find that -- that there was probable cause
for -- for the arrest or whatever, so go ahead and
close it out."

JS: Uh-huh.

JW: Um, in -- in my -- in my narrative you'll see that
my closeout of it was more of beyond a reasonable
doubt aspect of it --

JS: Yeah.

JW: -- than it was probable cause, which is what we
usually work on. ‘Cause I felt that there was
probable cause for it.

JS: Uh-huh.

JW: So, um, I'm a lieutenant being at-will personnel
trying to stay on both sides of the --

JS: I understand.

JW: -- stay on both sides of the corn and -- and so
that's -- my closeout was of --

JS: Uh-huh.

JW: -- you know, basically beyond a reasonable doubt
based on the Jury instructions.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001726
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 13 of 39 PagelD 5639

DBrATINDU DB WNE

Or APA AHA ESA SP BWWWWWWWWWWNNDNYNYNHNHYNHNNNRPREPEPERP HP HEP PE
SUE OMOANDOPWNHER OW DAH PWNHHER DOM WAINHNRUBWNHRF CH WTA BWNHR OW

9

JS: Yeah

JW: So --

JS: But when -- and that -- that's -- that's what I was
gonna ask you. Um, when Damien and I saw the
report, your report was written actually on the 24™

JW: Yeah.

JS: -- of September, which is a couple days after Deputy
Speak (unintelligible) and washed his hands.

JW: Right.

JS: You're saying in between the 22"? and the 24° is when
you got a call from the State Attorney's Office?

JW: I don't -- I don't -- I don't -- like I said, I
don't -- I don't remember the dates.

JS: Dates. Okay.

JW: Um, I -- I do know I got a call from the State
Attorney's Office.

JS: Uh-huh.

JW: Um, and I don't know -- only from -- not from
personnel, it was only from hearing this stuff that
the State Attorney's Office said they couldn't file
because of my -- my, uh -- my narrative. Now, if
that's the case, then -- then obviously that's the
case. However, um, I don't remember. I -- I do
know it was a -- it was a -- a while after.

JS: Uh-huh.

JW: Um, but I -- I don't -- I don't know -- I don't know
the timeline.

JS: The exact chronological order for --

JW: Yeah. And I'm sorry for that. I just don't know.

JS: No, that's okay. That's okay.

JW: Um --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001727
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 14 of 39 PagelD 5640

OAnNDOBWNHE

Or FF PSPS SP SA BWWWWWWWWWWNNONYNDNYNHNDNYNNFPPHEPRPE RPP HEE}
SO DANDORPWNHERE DOO DWAINHUOBAWNHF OHO WAINRUAWNHEDWOAWAITIHDHRUBWNHEH OW

10

JS: It's -- it's been a year.

JW: Yeah. Yeah.

JS: You know?

JW: Um --

DK: Let me -- let me just throw something in there while
I'm thinking of it in my head.

JS: Yeah.

DK: The -- so the -- when the State Attorney's Office
contacted you -- you and said, um, "We've been
notified about this case, you know, where -- where
is the report?" --

JS: Uh-huh.

DK: -- and you talked to -- to Chief Deputy Nelson and
he said, "Send it on to ‘tem,™ did he tell you to
close it out? Because the -- the one -- the report
we saw already had your information in there --

JW: Right.

DK: -- and you had listed the stipulations, why you've
made this determination. Did he tell you to close
that out?

JW: I, um -- he -- he did. Um, I -- I don't know at
what time. I don't know if it was before the, um --
I sent the report to the State Attorney's Office or
if it was after. Um, I'm assuming that, um, based
on the time that the -- that, you know -- that
Vernon Speak has transferred over and I got involved
with -- with my -- my narrative -- and this just
assumption to me. I’m not -- I'm not really sure.

JS: Uh-huh.

JW: But, um, I don't foresee the State Attorney's Office
contacting us that fast wanting -- wanting it. Sol
could've closed it out first --

DK: Uh-huh.

JW: -- and then the State Attorney's Office called
later.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001728
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 15 of 39 PagelD 5641

Darn PWN PH

Oe SAAR SB PA BWWWWWWWWWWNnNDNDNNHNNNNNNPRPPRP BPE PE EE
CYMDIADUNBWNHEOOMDIHDHOBWNHEOWODTNHAUBWNHEOWOBAIRAUBRWNHEOWw

11

JS: Okay.

JW: Um, that's probably more practical. That's usually
how it works. Um, I -- I don't know the dates. I
apologize.

JS: That's -- that's -- that's fine. But the -- I think
the point is that we're trying to reach at is you
were told to close it out.

JW: Yes.

JS: And that was by Kevin Nelson --

JW: Yeah.

JS: -- the deputy --

JW: Yeah.

JS: -- chief deputy.

JW: Chief Deputy said, you know, "Sherriff doesn't --
doesn't think this case needs to go
(unintelligible), that there's --" and, um, I don't
know his exact words but basically he's saying that
there's, um -- you know, according to the sheriff,
there's no probable cause here and he wanted me to
close the report.

JS: Okay. And when you do close out report, um, how do
you determine if it goes to the State Attorney's
Office or if it stays in-house or what becomes of
it?

JW: Um, usually if -- if, um, an -- an arrest, if it's -
- if we have solid, um -- solid probable cause for -
- and -- and even most -- most misdemeanors --

JS: Uh-huh.

JW: -- um, most misdemeanors we will -- we'll -- we'll
go ahead, you know, if it's domestic or something
like that. Basically everything from a criminal
nature --

JS: Uh-huh.

JW: -- if somebody wants to press charges, we either

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001729
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 16 of 39 PagelD 5642

O~ wn WN E

OPER REAR ARA RAR WWWWWWWWWWNNNNNYNYNNNNPHPHE PEEP EEE
CODIADUNBWNHEPOOMITHDOBWNHEOWDADAUBWNHPOWOAOIHUOKWNHHOW

12
arrest or it gets sent to the State Attorney's
Office.

JS: Okay.

JW: Um, most -- most felonies that don't go to, um, CID

JS: Uh-huh.

JW: -- um, and that require additional follow-up or
additional review, um, go -- go to the State
Attorney's Office. Um, based on my experience, a
case like this --

JS: Uh-huh.

JW: -- would have been handled from a Road Patrol level

JS: Uh-huh.

JW: -- you know, and not -- and not sent to the State
Attorney's office. My -- my reasoning for wanting
to send it to the State Attorney's Office was
because --

JS: Uh-huh.

JW: -- of the -- of the sheriff's, you know, alleged or
whatever -- perceived relationship with -- with the
guy that was involved. So that's why I recommended
send it to the state.

JS: Okay. So what you're saying is, using this case as
an example, with the hit-and-run and with physical
injuries, it's handled by Patrol.

JW: Yes.

JS: And then -- but it's not sent to the State
Attorney's Office --

JW: If --

JS: -- when you have --

JW: Most -- most --

JS: -- probably cause.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001730
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 17 of 39 PagelD 5643

Arno SP WNE

OPE. FEA BR PR RR WWWWWWWWWWNNNNHNNYNNNYNYEPEPRE PEPE EEE
CUYDMANDNTEWNKHPOODINHDOKBWNHEOWVOBDINADAUOBRWHHOWUDAIARDUARWNHEROW

13

JW: Yeah. Well, most traffic crash investigations with
-- with significant injuries, like serious bodily
injuries --

JS: Uh-huh.

JW: -- the Florida Highway Patrol does them.

JS: Uh-huh.

JW: We don't have a Traffic Homicide or Serious Major
Crimes Unit, um, Traffic Crash Unit to -- to handle
that. That's -- that's handled by, um, Florida
Highway Patrol. Um, this obviously wasn't 'cause
there was a delay in the -- in, you know -- in --

JS: Uh-huh.

JW; -- in -- in the -- in the crash process. That's why
FHP wasn't originally called 'cause we didn't know
at the time -- didn't know the vehicle, didn't know
the suspect or the --

JS: Right.

JW: -- whatever. Um, a case like this would have been,
um -- would've been handled in -~- in-house, would've
been handled by Road Patrol. Yes.

JS: Okay. And then once -- like this case, the suspect
-- the -- the driver was identified --

JW: Yes.

JS: -- probable cause was developed and an admission was
obtained.

JW: Yes.

JS: Why wouldn't you send this to the State Attorney's
Office? Given -- let's say the sheriff was -- was
not involved and did not know the driver of the
vehicle, you just said that normally handed in-house
and it doesn't go the State Attorney's Office. But
when you have identified a suspect and you develop
your probable cause, under what circumstances would
it not go?

JW: Well, this -- this -- this case would have -- would

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001731
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 18 of 39 PagelD 5644

own SF WN FP

Of. AA PE RA RR WWWWWWWWWWNNNNNNYNNNNPRPP HPP EE EEE
CUOMDANDNTEWNHHEHWOODANHDUBWNHHROODIUHDUAWNHHOWAIDAOKRWNHH OL

14

have, um, probably went anyway because of the delay,
a delay of the developing the -- finding the
vehicle, the delay of, you know, um, finding the
suspect because of the delay, this would probably
have went to the State Attorney's Office anyway. A
normal hit-and-run, um, you know, if the guy crashes
and we find him down the road a little while later,

that would've all -- all been handled with us.

JS: I see. And by that you mean -- now what you're
talking about is on view arrest.

JW: Right. Right.

JS: Okay. So --

JW: Yeah.

JS: -- you would've arrested him on the spot and go.

JW: Right.

JS: This -- I -- I -- I understand now.

DK: Let me -- let me --

JW: Are you tracking?

DK: -- throw something in there --

JS: Yeah.

DK: -- while -- while we're there, 'cause you're --
you're right at a spot that I wanna be at.

JW: Okay.

DK: The -- and we've done a little investigating and
we've talked to some people --

JW: Uh-huh.

DK: -- and -- but we don't know the ins and outs of your
agency. You do.

JW: Okay.

DK: You're the supervisor. But if -- if we have it
right, the -- because the -- the investigation that
followed after this happened was happening -- was

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001732
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 19 of 39 PagelD 5645

DADATNO HEWN t-

OFPR PAAR RE RPA BR WWWWWWWWWWNNNNHNHNHNNNNNPHPHP PEE EP EE
CODANNBRWNHEOODADUBWNHE DO MAAIHDAUBWNHEHOWDTA UBRWNHE OW

JW:

DK:

DK:

JW:

JS:

JW:

DK:

JW:

DK:

JW:

15

being done by uniform patrol because it was
happening before the hours that CID come to work.
It was early morning hours and they were trying to
find a vehicle matching the description, so they're
out -- these guys are out there, um, in -- in
uniform patrol and they're trying to locate this
vehicle. And they do locate it. And they -- they

do a little investigation. And they get the -- the
guy to admit, Yes, I -- I -- I did -- was involved
in -- in some sort of a -- a wreck, but I don't know

what I hit and -- and blah, blah, blah.
Yes, sir.

When -- okay. Once that had happened, is this
normal the way this investigation went on that day?
Like is it normal that a guy would've been allowed
to just leave the scene of that, um, or would they
normally have said, You're gonna come down and, you
know, we're gonna take a statement from you right
now?

That -- we usually don't allow -- that's -- it's not
normal for them to go leave, go about their business
and --

Okay.

-- and -- and then return later. Um, I've -- I've
never been in the criminal investigation aspect of
it, the CID aspect --

Uh-huh.

-- of it so, um, I don't know if that's how they
work. Um, but this was all handled by -- by Road
Patrol, and that's not how Road Patrol does it.

Okay.

Um, CID didn't get -- I mean, they did kind of, and
then it went back to us because, uh, CID doesn't
work traffic crashes.

Uh-huh.

Um, that's all handled by Road Patrol or Florida
Highway Patrol. So that's why it was sent to them
and then sent back to us. And that's why that
little blip of criminal investigative was in there,

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001733
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 20 of 39 PagelD 5646

ArATnNDOBWDND FE

OFA PEP A SOAR RWWWWWWWWWWNNNNHNNYNNNNPHPRPEPEP PEEP EE
CYUMADNAPWNFPTDODAHDOBWNHEHDOOMDIDHUBWNHEHOWDATAUKWNHEOW

DK:

Js:

DK:

DK:

JW:

DK:

JW:

JS:

JW:

JS:

16

but, um, Road Patrol does traffic crashes if FHP
doesn't work it.

So from -- from what our -- out understanding, and -
- and I know you probably hashed it out a bunch a
time, the, um -- when they were on the scene and,
uh, Deputy Speaks was -~- was talking to the driver
of the vehicle, um, his partner that was on the
scene with him --

Cameron.
-- uh, Cameron --
Cameron.

--~ he received -- he's speaking on his -- on his
phone, and it's the sheriff that's on the phone.
And he's asking about the call. And basically he
has received a call from the driver of the vehicle
Saying, "I've been stopped by deputies," blah, blah,
blah. So, um, once it was brought to your
attention, did you ever establish any relationship
between the driver of that vehicle and Sheriff
Whidden?

Um, the only thing that Sheriff, um, Whidden said --
and once again, um, Hendry County is small. It's a
small town. Everybody knows our sheriff. Um, it's
not uncommon for the sheriff to say, Yes, I -- I --
I know him or whatever. Um, the only relationship I
was able to establish with him is that he knew the
sheriff. Um, that's it. And he's the sheriff. I
don't ask any more questions than that usually.

(Unintelligible).

You know what I mean? So, um, I was never -- any
other type of relationship, no I was never, um -- I
did -- I did -- I did find out, obviously, that he
had the -- the -- the felony charges and all that
stuff. Um, I didn't know at that time. But --

Right.
-- I did find out later on that he had them. But --
Okay. Is it common for the sheriff to contact a

deputy on -- on patrol or get involved in an
investigation and steer it in the direction that he

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001734
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 21 of 39 PagelD 5647

OrAnDO SB WNP

OFF EP RP SP SS BWWWWWWWWWWNHNNYNNYNHNYNYNNPHRPERP EP PEE EE
TO DADA PWNHNRFRDTDMODWDAINDUSBSWNHNPFPOCWOWDAMDHUOBWNHEOWAAIDRDUTIAWNHHOWw

17

wants? And let me give you an example. Like with
this one here where he called Deputy Speak and told
him to release the subject right there because
there's no intent or probable cause --

JW: Uh-huh.

JS: -- is it common for him to do in -- for other cases?

JW: He -- yeah, he --

JS: Has he done it before?

JW: -- he -- he -- he -- he contacts us. Um, he contacts
deputies quite frequently. I -- I can't puta
number on it. Um --

JS: Well, can you give us some examples?

JW: Um, sure. We had a, um -- we had a, um, battery out
in, um, one of our areas of -- of LaBelle when I was
a Road Patrol sergeant at the time. And, uh, we
arrested a -- I didn't arrest, one of the deputies
that worked for me arrested a girl for a fray, for
fighting there.

JS: Uh-huh.

JW: Um, we took her to the jail. Um, and we got a phone
call -- the deputy -- I didn't as a sergeant --

JS: Uh-huh.

JW: -- the deputy got a phone call wanting to know why
she got arrested. And the deputy said, "Well, you
know, arrested for a fray," you know?

JS: Uh-huh.

JW: Sheriff basically said, "Well, in order to charge
somebody with a fray, you have to have both parties
that was engaged in the fight." Um, and, um,
basically didn't agree with the arrest. And he --
the sheriff went and -- and, um, uh -- I think we
ROR'd her --

JS: Uh-huh.

JW: -- and the sheriff picked her up from the jail and
took her back home.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001735
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 22 of 39 PagelD 5648

SBAHNDUBWN EF

OPE. AE PE RR RR WWWWWWWWWWNNNNYNNYNNYNNPHEEPEPEP PE EEE
CoODANDNBWNHEHOODINHDOBWNHEOVCDINDUKRWNHEOVCAARAUKRWNHEOW

18

JS: How ‘bout a case involving Tim's Towing?

JW: Um --

JS: You remember that one?

JW: As far as -- um --

JS: Where, um, the owner of Tim's Towing --

JW: Uh-huh.

JS: -- I -- I don't know his last name.

JW: Howard.

JS: Howard. Tim Howard.

JW: Uh-huh.

JS: Where Mr. Howard's son was arrested.

JW: Derreck.

JS: Derreck Howard.

JW: Yes, sir.

JS: Do you know if the sheriff became involved in that -
- in that case?

JW: His -- his son's been -- been arrested, um, a couple
times. Um, I do know there was one, um, yes, where
the sheriff, um, met with some of us in CID -- or at
-- at the annex in the Criminal Investigations
Division and was discussing a case, um, as far as,
um, for -- as far as Derreck was concerned in
reference to some -- was like a stolen vehicle or
some property ~--

JS: Uh-huh.

JW: -- or some parts to a stolen vehicle --

JS: Yeah.

JW: -- or something like that.

JS: Okay.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001736
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 23 of 39 PagelD 5649

ararnarhwnry-e

OAR RAP RP PRA BRWWWWWWWWWWNNNNYNHNNNNNHRPPRP PEPE EEE
CUBDANDUBWNPDTOMDTNHDUBWNHHOOBDIKHUBWNHEOWATYWAUBWNHHEOW

JW:

JS:

JW:

JS:

JW:

JS:

JW:

JS:

JW:

Js:

JW:

JS:

JW:

JS:

19

Yeah. Um --
That -- that's the one.
Yeah. Yeah.

What'd the sheriff wanna know? And what did he want
done?

Um -- um, my -- in my involvement with it, he, um --
he wanted to know -- he called a couple of us in --
he was -- he was at the scene -- um, to find out
what happened. I guess, um, uh, Tim Howard was
upset because somebody came there and removed some
parts off of -- off of -- somebody came to his tow
yard and removed some parts off of a vehicle.

Uh-huh.

Um, and Tim didn't feel like that they were supposed
to be taken off And there was a deputy there
standing by, but the deputy wasn't involved with the
case so he didn't know what parts of the vehicle
were supposed to come off, whatever.

Uh-huh.

Um, so the, um, long -- the long story short of it
was the sheriff, um, had -- basically had the deputy
call the guy who took the parts back and tell him he
needs to return the parts.

Uh-huh.

Um, the guy on the phone with the deputy was giving
him a hard time so the sheriff got on the phone and
said, “Hey, if you don't bring the parts back, you
know, you're basically gonna go to jail
(unintelligible). You need to bring the parts
back." That was my involvement with -- with that
case.

Okay. Let's go back to, um, the hit-and-run case
for now.

Okay.

So the chief deputy -- Chief Deputy Nelson --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001737
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 24 of 39 PagelD 5650

DBAINDO BWNEH

OFA EE AAR AR BR WWWWWWWWWWNNNNNNNNHNNPRPE EEE Ee ep
CODANDUAWNKFP CWO MAATDUBWNHERPDODMDIAUNBRWNHEOWDAIAUHBWNHHOW

20

JW: Yes.

JS: -- told you to close the case.

JW: Yes.

JS: And that's why you closed it the way you did.

JW: Yes.

JS: Because you said that there was probable cause in
your mind.

JW: I -- I felt there was. Yes.

JS: Felt there was. And you didn't wanna write that
there was no probable cause --

JW: Correct.

JS: -- which is why you wrote the report the way you
did.

JW: Correct.

JS: And that was under Nelson's orders --

JW: Yes.

JS: -- well, instructions.

JW: Instructions.

JS: Is it common for them to tell you to close out
somebody else's case?

JW: No.

JS: Is there --

JW: No, it's not.

JS: Has it happened before?

JW: Myself, no. That was the -- that's the only time
it's ever happened to me.

JS: "Cause normally it should've been the deputy who
closed out the case.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001738
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 25 of 39 PagelD 5651

OrAnDUBWNE

Of FRA AR AR DBA WWWWWWWWWWNNYNNNDYNNNNHPHEP EP EE EEE
COMIAHDUBWNHHOWODINDUOUKRWNHEHOHUDIHAUKRWNHEOWAARDUAWNHEOW

21

JW: That's correct.

JS: Why didn't you choose to take it back to the deputy?

JW: I -- I felt I kind of needed to -- he didn't need to
have to deal with it again. So I -- I said, "I'll -
- I'll -- let me deal with it. I'11 -- I'll take
the brunt of it if it comes back." So --

JS: There was --

JW: Type thing.

JS: -- there was also another issue with that report, um

JW: Uh-huh.

JS: -- that Chief Nelson brought to your attention. You
wanna take a break?

JW: No, no. No, I'm good. I'm good.

JS: Okay. Um, where --

JW: I got allergies to like everything. So --

JS: Yeah. Where was, um -- the sheriff's name was put
in the report.

JW: Yes.

JS: Can you tell me about that?

JW: Um, yeah. The, um -- there was a meeting. I -- I
wasn't present during the meeting. I do know there
was a meeting with Speak and his sergeant, um --

JS: Uh-huh.

JW: -- that sat down about the report. Um, I spoke to
Kevin -—- I spoke to Chief Nelson later about it and
he said that, um, Speak had put the sheriff's name
on the report and, um, basically the sheriff's name
shouldn't -- shouldn't be in the -- shouldn't be in
the, uh -- in -- in the report, basically.

JS: And that was it?

JW: And Vernon Speak -- you know, and Speak had talked

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001739
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 26 of 39 PagelD 5652

oOn~7rna ot WN EE

OF eA Se PRP PR RA RWWWWWWWWWWNNNNNHNHNHNHNNRPHBRPEP PEPE PE
CYUMADUNAWNHEHOODINHDOKRWNHHROECWIANAUBWNHHPOWODMATIAUKRWNHEH OW

22
to me and he's like, "I didn't have a choice. I
mean, that's why we did what we did." So, um -- but
that was -- there was a meeting with Vernon and --
and, um, his sergeant --

JS: Uh-huh.

JW: -- in reference to that. But I -- I wasn't in that
meeting.

JS: Okay.

JW: Yeah.

JS: And who was the sergeant at the time?

JW: Uh, Shawn Reed.

JS: Shawn Reed. That's why I remember the name.

JW: Yeah.

JS: Shawn Reed. Okay. And I just wanna go back again
"cause I -- I think you mentioned it but I wanna be
clear about that. When -- when Chief Deputy Nelson
advised you to close out the -- the -- the report,
he -- he said that's what the sheriff wants?

JW: Yes.

JS: And did he explain why that's what the sheriff
wanted?

JW: I -- I didn't ask.

JS: You didn't ask? Just that the sheriff wants this
case --

JW: Yeah.

JS: -- closed.

JW: Yes, sir. Uh, well, he -- I mean, I -- I -- I knew
it's what the sheriff -- because he had -- the
sheriff had said before that he didn't feel that
there was intent, he didn't feel that there was
probably cause for it. So when he said, "Close the
case out," --

JS: Uh-hug.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001740
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 27 of 39 PagelD 5653

DBADNDUBWNHE

OF EF RRR ER AR BR WWWWWWWWWWNNNNNHNNNNNHPEPE PEE EE EE
TV BANDUNABWNHHOUODANDUBWNHRP OW DMDTADAUOBWNHHEOWDADHAUBWNHEOWw

23

JW: -- I -- I assumed that that's why the sheriff felt
like the case needed to be closed out.

JS: Got you. And since the case was closed out it was
never sent to the State Attorney's Office.

Jw: It was send. Well --

JS: Upon the request.

JW: Yes. Correct.

JS: Excuse me. I'm sorry. But it was not -- at the
time when it was closed out, it became an in-house
report.

JW: That's correct.

JS: Just subject to Public Records Law.

JW: That's correct. Um, and then when the State
Attorney's Office called to, um -- called me
requesting it, then that's when I sent it over
there. Like I said, I contacted our record. Had
records send it.

JS: Uh-huh.

JW: Um, I -- I tried to look, uh, um -- I wasn't sure if
I called 'em or if I looked on email. Um, I tried
to look on the email, I didn't find it. It was a
year ago. So -- um, so I -- I -- I contacted
records. Whether it was -- whether it was by phone
-- I don't wanna say it was by phone if it was by
email. But --

JS: Okay.

JW: -- I contacted records and said, "Here's the offense
number. This report needs to go into the State
Attorney's Office portal to be sent to them.

They're expecting it." Um, that's the last I -- I
knew of it until the warrant denial came back. And
then --

JS: Uh-huh.

JW: -- all this stuff came up. And then the State
Attorney's Office -- or I -- I heard that the State

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001741
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 28 of 39 PagelD 5654

OCOAnN OSB WNP

OFF FPP A RPE ABWWWWWWWWWWNNNNNHNHDNYNNHNRPKPPE EPP HEEL
OO DANDOBPWNHR DUO DMDINDNDUTABWNHF DMO AHH UBWNHEHE OW AIHDUA WHR CW

24

Attorney's Office said that they heard about it
from, um, Steve Ramunni, from the private attorney
that that's how they got -- that -- that's how they
got the report. So --

JS: Um, who's your Evidence clerk?

JW: Um, Evidence, uh, Corey Mundy.

JS: Corey Mundy. That's --

JW: Yeah.

JS: -- yeah, that's it.

JW: Yeah.

JS: Um, Vernon Speak -- Deputy Speak --

JW: Yes.

JS: -- had sent some items over to FDLE to be analyzed
and fingerprinted basically.

JW: Yes, sir.

JS: Um, FDLE returned the -- returned the evidence
sometime later. And the reason they returned it --
they stated that they returned it was because Corey
Mundy had requested that the evidence not be
processed. Does Corey Mundy have the authority to
decline us to process your agency's evidence that
you sent to us asking that -- that we process it?

JW: No. That authority would've had to come from
somebody else.

JS: Somebody else. Either Vernon Speak or somebody
higher?

JW: Vernon Speak -- yeah, Vernon Speak or, um, one of
his supervisors or somebody --

JS: Uh-huh.

JW: -- like that. He's -- he's -- um, Corey Mundy's a
civilian personnel. He's -- he's Evidence. Um, he
doesn't -- he doesn't have that authority. Um,
usually -- usually any time there's evidence issues,
Corey's been really good about sending emails or

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001742
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 29 of 39 PagelD 5655

DB~AADO A WNP

OFFS PEP PSP RA BWWWWWWWWWWNNDNYNNNYNDNYNYNPHPRPHP EP E EE
CHODMDAINOTBWNHFDOODMDANDUBWNHEH DOO WSTHAUOBRWHEH DOO WAIHRUDBWNHH OW

25

something saying --

JS: Uh-huh.

JW: -- Hey, I got this issue. What do you want me to do
with it? Um, I was actually surprised when I heard
about that -- that them got denied because I --
that's not Corey -- Corey usually doesn't do that.
I've never heard of him doing that.

JS: Would you know who told Corey to put a stop to the
processing of the evidence?

JW: No.

JS: No?

JW: No. No, I don't.

JS: You only heard about it later when it was sent back?

JW: Uh, yeah. Well, I -- I -- I heard about it just a
couple weeks ago. Uh, Speak -- Vernon Speak told
me. I -- I didn't know -- I didn't know about it
any other time than that.

JS: Okay. Damien?

DK: Um, what -- what's the -- what's the atmosphere like
at -- at the Sheriff's Office with -- like with --
with this case? You know, this case has obviously
been in the media quite a bit.

Jw: Um, it's -- it's a very -- it's a very non-
productive and slow environment right now. Um, the
-- the morale is not well. Um, and it's, um -- no,
I don't know. That's -- that's pretty much --
that's pretty much, you know, the way it is right
now.

JS: Uh-huh.

JW: IT -- um, you know, it's -- it's just with this. You
know, this was in the media. And the other stuff
has hit, you know, in the media that -- the
allegations that the sheriff has done. And it's
just -- Hendry County's not used to that spotlight.
So all of our deputies are kind of -- kind of
nervous right now. Especially today. So --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001743
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 30 of 39 PagelD 5656

DANO PWN EP

OFA APRA ER BA BWWWWWWWWWWNHNNNNNNNNNHPRPEPEPP RPP PPE
COMDAHDUBWNFPOWUDTAOBWNHHEH OVO MATAHUBWHHROWDTAUBWNEOW

26

JS: Oh, yeah.

JW: It's Election Day.

JS: Election Day.

JW: Yeah. So --

JS: Election Day. And just go over the -- the -- the
procedures one last time. If a deputy or an
investigator has probable cause to ask -- to
petition for a warrant -- and there's a dropdown box
from what I understand --

JW: Yes.

JS: -- that you gotta check off.

JW: Uh-huh.

JS: Okay. That deputy will -- or investigator will take
off on what they want. If they want it send to the
State Attorney's Office for -- to apply fora
warrant, then it goes to a supervisor. And the
Supervisor's the one who authorizes that, correct?

JW: That is correct. Yes.

JS: So that -- that's normal procedure.

JW: Yes.

JS: In -- in this case it wasn't going anywhere. So
what was checked off on the little dropdown box?

JW: Um, I can't, um, remember exactly how it happened.

I don't know if you guys got the transitional logs
on that report or not.

JS: No, we don't.

JW: I don't --

JS: Not yet.

JW: -- TIT don't know -- I don't know if, um -- I -- I
don't know how to get 'em either. So -- um -- um,
but it went from Road Patrol to CID, and then back
to Road Patrol. And then that's when all this stuff
happened. I don't believe it was approved, uh, for

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001744
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 31 of 39 PagelD 5657

DADO BWNY FE

Ore ES PEP PRR BRWWWWWWWWWWNnNNNNNYNHNHNNNPHEEP EEE EE PE
CODAHDUABWNHHFPDTODINNHAUOBRAWNHEDOBDAIHDUBWNHEOWATHUAWNHEOW}

27
a while. Um, I don't remember -- I think -- I'm --
I'm -- I'm -- I'm gonna say I think, 'cause I don't
know for sure -- I think it was listed as records --
HCSO records.

JS: HCSO records.

JW: Yeah. Um, and -- 'cause even when I did my -- even
when I did my narrative --

JS: Uh-huh.

JW: -- um, it wasn't -- it wasn't SAO. Um, that I can
remember. So --

JS: So now it goes to Records. And the records
custodian, they review that dropdown box.

JW: Right.

JS: Let's say it is a case that is remanded or sent to
the Sheriff -- the State Attorney's Office --

JW: Uh-huh.

JS -- what's the records clerk's role in that?

JW: Once the -- Records reviews all the cases -- all the
acting cases that have been approved. Records can't

JS: Uh-huh.

JW: -- won't review anything if it's not approved yet.

JS: Uh-huh.

JW: Once it gets approved, they go down and they look to
see where it's gonna go. Okay. Is Records gonna
keep it or is it going to the State Attorney's
Office? Once it has SAO -- if it has "SAO" on the
bottom, they'll put it in a portal, send it to SAO
and then they'll change that box to Records so that
they already know it's already been sent. If
there's any updates or anything like that, then we
have to let 'em know, Hey, send this update to the
SAO.

JS: Gotcha. And what's the portal?

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001745
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 32 of 39 PagelD 5658

BANnNDUOBWNHE

OFF SPA PR RR WWWWWWWWWWNNNNNHNHNNNNPEEP PEPE EE EE
CVU DANDUBWNEFPCOUDMDTDUBWNHHEOEOMIDUBWNHEOWUDDWAUBWNHEHEOL

28

JW: That's the State Attorney's Office -- it's like a --
where they send all the paperwork and everything to
the State Attorney's Office. It's on like --

JS: Is it the, uh --

JW: -- like the CJIS portal or something.

JS: Okay. So it's via database?

JW: Right. Yes, sir.

JS: It's electronically transmitted.

JW: Right. Yes, sir.

JS: The whole report.

JW: Yes, sir.

JS: Okay. Can you think of anything?

DK: No.

JS: Well, I do actually. Um, Lieutenant Reed, what's
his first name again? Or Sergeant Reed, what's his
first name?

JW: Shawn. He's a -- he's a lieutenant now. Shawn is
his first name.

JS: Lieutenant now. Shawn -- Shawn Reed?

JW: Yes, sir.

JS: Who'd the detective captain?

JW: Uh, Captain Dave Harney.

JS: Harney. And how ‘bout -- give me the command staff,
sergeant and lieutenant.

JW: For CID?

JS: Yes.

JW: Um, it's, um, detective sergeant and then there's a
sergeant. Um, if you're talking about basically
Speak's chain of command it would be --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001746
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 33 of 39 PagelD 5659

DTA OO BWNEH

Of PF PEAR A RB AR WWWWWWWWWWNNNHNNNYNNYNNEPHPHE EEE EEE fs
CODANUNAWNHKHFROWODIHDNBWNHHROWDTWADAUBWHEOWVATANAUBRWNHEOWw

29

JS: Uh-huh.

JW: -- um, detective sergeant, which are all the
detectives, and then a sergeant which is Mary Ann
Bryant.

JS: Uh-huh.

JW: She's the West Side detective sergeant. Sergeant,
detective sergeant, however you wanna --

JS: Uh-huh.

JW: And then there's Lieutenant Luis Morales.

JS: Uh-huh.

JW: And then Captain Dave Harney.

JS: Captain Dave Harney. And what position is Captain
Dave Harney with the agency? Is he first -- is he
third, fourth, fifth in command?

JW: Third.

JS: Third in command. So --

JW: Yes, sir.

JS: -- Wilson -- Sheriff Whidden, the -- the deputy --
the Chief Deputy Nelson, to -- to Hardy.

JW: Yes, sir. Yes, sir. Captain Dave Harney.

JS: Harney. Harney. Harney. Harney. Okay. That's --
that's all I have, really. I see you brought some
paperwork with you. What is that?

JW: Um, this is just the, um -- this is the crash
report.

JS: Uh-huh.

JW: Um, the crash report transaction log and just the --
the offense report. I don't know if you guys
already have it already.

JS: We do.

JW: Um --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001747
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 34 of 39 PagelD 5660

Orn WNP

OrPF PPP RS SE BWWWWWWWWWWNNDNYNNHNNHNNNFPHRPHPRPE PEPE EE
SODMDANDAKBWNHRP TOMO WMATA BPWNHER COW WITH UBWNHR OW AITRHDUBWNHHOL

30

JS: I can always take another copy. And --

JW: Sure. Sure.

JS: -- so this is the full report?

JW: That's the -- the crash report --

JS: Uh-huh.

JW: -- the transaction log for the crash report.

JS: And what is the transaction log?

JW: Um, basically who's been in there and edited or
entered stuff. Um, there's only -- there's only me
-- myself and Speak in there. Um, when the -- when
the crash report was sent to me, um, judging by the
transaction log -- and I didn't know this until I
read the transaction log, 'cause it's been a year
ago --

JS: Uh-huh.

JW: -- um, apparently I'm the one that inputted all the
-- all the -- Mr. Smith's info into it. Um, so --

JS: Okay. Damien and I will go over it later.

JW: Yeah. And then that's just the offense report that
I’m sure you guys already have.

JS: Yes. This -- we didn't have the crash report. So
the crash report was generated by --

JW: Speak.

JS: -- Speak?

JW: Yes, sir. I don't know if -- I could kind of show
you --

JS: Sure.

JW: -- I mean, if you guys wanna know how -- if you kind
of wanna know how this transaction log -- it has, um
-- these are just the dates. And the -- the -- the
way it printed out it's kind -- it's kind of hard to
read. But, um, obviously that's me --

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001748
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 35 of 39 PagelD 5661

DATA PB WN EE

OFF PPP SP SPE SF BPWWWWWWWWWWNNDNYNYDNYNNYNNNHPP PHP PEPE EY
SO DANO FWNHE DCO WAINDUOABWNHEF DMO WATHTNUBWNHEH OW DTD UOBWNHH OW

31

JS: Uh-huh.

JW: -- and that's Speak.

JS: How -- how do I know it's you? Because JW?

JW: J. -- J. Woods. Yes, sir. And then V. Speak.

JS: J. Woods. Okay. I don't have my glasses. It's
kind of difficult.

JW: Yeah. Um, basically what -- and the way it printed
out is kind of awkward. But it's -- like over here
would -- would have these. So it basically shows,
um, you know, new -- if it was new, then that's --

JS: Uh-huh.

JW: -- what they put in. Um, something that was entered
was new.

JS: Uh-huh.

JW: Um, and then, um, column name. And that's just, you
know, what they would put in -- in certain columns.

JS: Uh-huh.

JW: Um --

JS: And this is for the offense incident or this is for

JW: This is for the crash report.

JS: The crash report.

JW: Yeah. Um, I don't -- I don't -- I'm not able to
pull the offense incident transaction logs.

JS: Okay.

JW: Me personally. I mean, I could --

JS: Right.

JW: -- pull ‘em from -- through somebody.

JS: I wouldn't.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001749
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 36 of 39 PagelD 5662

DAWN HWNYP

Oe Se RAR PR RP BWWWWWWWWWWNnNNNNNYNNNNNPEPHPEHEP EE EEE
SCVODBAKDUABWNHE DW AADOSWNHERP DOO WINDAUBWNHEOWDARUBWNHHROW

32

JW: Yeah. Um --

JS: Let us do that.

JW: Yeah. Yeah. Um, so that's, um -- that's -- that's
pretty much it. I didn't know -- I didn't know at
the time until I reviewed the transaction logs that
I was the one that put Carlton Smith's name and
information into the crash report. But, um --

JS: Okay. I think that's it. Anything else?

JW: And I -- and I -- I do wanna say kind of that I --
I, uh -- I had a feeling that this case was gonna
come back.

JS: Uh-huh.

JW: Um, which is why I closed that out the way I did,
because I knew, you know, law enforcement
(unintelligible), you know?

JS: Uh-huh.

JW: Deputies don't -- without --

JS: Right.

JW: -- a reasonable doubt (unintelligible).

JS: Yeah. And we had discussed that.

JW: Yeah.

JS: We -- we kind of -- we don't -- that's not our
purview. That's not --

JW: Yeah.

JS: -- it's state attorney.

JW: Yeah. So --

JS: So -- but that's why you did that, because --

JW: I -- ethically I -- I couldn't -- I couldn't close
it out with PC.

JS: Right.

American High-Tech Transcription and Reporting, Inc, HCSO/SPEAK

DEF001750
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 37 of 39 PagelD 5663

OAT nAO PWN EF

OFF PSP RE RRR RBWWWWWWWWWWNNNNNNYNNYNNEPEEP EEE EEE ED
CUODADUBWNHEHOOWMDNHUOBWNHEHOWDTWHAUBWNHEHOWVA@ATAUBWHHOW

33

JW: I just -- I -- I couldn't. So the only way I could
kind of stay on both sides, ethics and please the
boss was to do it that way.

JS: Okay.

JW: So --

JS: Did you get any flack for closing it out that way?

JW: Um, I -- I did not. Um, I did not until I asked, um
-- somebody had asked me why I -- why I closed it
out that way.

JS: From -- from your -- the agency?

JW: No, it was after the news and after everything.
Somebody had asked me about it but I -- I don't --

JS: Uh-huh.

JW: -- I don't remember who it was.

JS: Okay. Well, I think that's all the questions I have
for now. And we -- Damien and I might reach out to
you later.

JW: Okay.

JS: And we'll do it the same we did this time. We'll
call you directly.

JW: Okay.

JS: Okay.

DK: And we appreciate --

JW: Yes, sir.

DK: -- you taking -- taking the time --

JW: Yes, sir. No problem

DK: -- to come in and talk to us.

JS: Yes, yes, yes. Okay. So, in regards to this
investigation, is there anything that I either
failed to ask or anything that you would like to add

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001751
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 38 of 39 PagelD 5664

Oran OF WNE

Or PPP PSPS SP AB BWWWWWWWWWWNNNNDNYNNNYNNPRPERPEP PEE EE
CSCOMDANDNAEFWNHERH TOMO MANDO ABAWNHERH CMO MTHTHNHNUBWNHEF DW ATNHDUBWNHH OW

34
or clarify in your statement today?

JW: Um, just I -- the -- about, you know -- about Chief
Nelson --

JS: Uh-huh.

JW: -- you know, telling me to close the case out, it
was -- I mean, he -- he -- he did tell me that, but
I think it was more of a, This is what the sheriff
wants. You need to close the case out. You know
what I mean?

JS: Yeah.

JW: It was -- it was kind of that type of --

JS: And did the sheriff himself ever tell you to --

JW: No.

JS: -- that he wanted the case closed?

JW: No.

JS: Okay.

JW: So that's it.

JS: Okay.

DK: When -- let me just add something in here. When --
when you did get to the point where you made the
decision, Okay, I'm -- I'm closing this case out,
you close the case out because you -- you had been
ordered by somebody up the -- up the ladder --

JW: Yes.

DK: -- from you, Close the case out, so you closed the
case out --

JW: Yes, sir.

DK: -- right?

JS: And that being Chief Nelson --

JW: Yes, sir.

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001752
Case 2:18-cv-00826-JLB-NPM Document 88-2 Filed 11/10/20 Page 39 of 39 PagelD 5665

DBADUO SB WNEH

SPE PRP BRWWWWWWWWWWNNNHNNNNNNNPRPPERPP PEE ES
BPWNHEOOWMTINAGOUBWNHER OW BOTWHAUBWNHPOUVUDMINHDUOBWNHEHOW

45

JS:

JW:

JS:

JW:

Js:

JW:

Js:

JW:

JS:

JW:

JS:

35
-- Chief Deputy Nelson.

Uh-huh.

Okay. Did you voluntarily provide a statement
today?

Yes.

Okay. Have you been promised anything in exchange
for providing this statement today?

No, sir.

Okay. Has the information that you have provided
during this interview been the truth to the best of
your knowledge or recollection?

Yes.

Okay. This interview is concluded at 11:40 a.m., on
November 8", 2016. With your permission, can Damien
turn off his recorder?

Yes.

Thank you.

(CONCLUSION OF INTERVIEW)

Transcribed by: jak/jak/ms

American High-Tech Transcription and Reporting, Inc. HCSO/SPEAK

DEF001753
